 


109 HRES 76 IH: Recognizing and honoring the achievements and contributions of Native Americans of the United States and urging the establishment and observation of a paid legal public holiday in honor of Native Americans.
U.S. House of Representatives
2005-02-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS
1st Session
H. RES. 76 
IN THE HOUSE OF REPRESENTATIVES 
 
February 9, 2005 
Mr. Baca (for himself, Mr. Towns, Mr. Grijalva, Mrs. Napolitano, Mr. Faleomavaega, Mr. McDermott, Mr. Pallone, and Mr. Kildee) submitted the following resolution; which was referred to the Committee on Resources
 
RESOLUTION 
Recognizing and honoring the achievements and contributions of Native Americans of the United States and urging the establishment and observation of a paid legal public holiday in honor of Native Americans. 
  
Whereas Native Americans were the original inhabitants of the land that now constitutes the United States; 
Whereas Native American tribal governments developed the fundamental principles of freedom of speech and separation of powers that form the foundation of the United States Government; 
Whereas Native Americans have traditionally exhibited respect for our finite natural resources through a deep reverence for the Earth; 
Whereas Native Americans have served with valor in all of the Nation's wars from the Revolutionary War through Operation Iraqi Freedom; 
Whereas the percentage of Native Americans who have served, relative to other population groups, has often significantly exceeded the percentage of their representation in the population of the United States as a whole, thus demonstrating the disproportionate commitment of Native Americans to the Nation; 
Whereas Native Americans have made distinct and important contributions to the United States and the rest of the world in many fields, including agriculture, medicine, music, language, and art, and they have distinguished themselves as inventors, entrepreneurs, spiritual leaders, and scholars; 
Whereas Native Americans deserve to be recognized for their individual contributions to the United States as local and national leaders, artists, athletes, and scholars; 
Whereas nationwide recognition of the contributions of Native Americans to the United States will encourage self-esteem, pride, and self-awareness in Native Americans about the significant role their ancestors and heritage have played in the formation of the freest country in the world, the United States; 
Whereas such nationwide recognition will allow Americans of all backgrounds to demonstrate their respect of and admiration for Native Americans for the richness of their contributions to the political, cultural, and economic life of the United States; and 
Whereas the establishment of a paid legal public holiday in honor of Native Americans will further demonstrate a strong united government-to-government relationship between each of the Native American Nations and the Federal Government: Now, therefore, be it 
 
That the House of Representatives—
(1)recognizes and honors the achievements and contributions of Native Americans to the United States;
(2)urges Congress to amend section 6103 of title 5, United States Code, or the President to issue an Executive order, to establish a paid legal public holiday in honor of Native Americans; 
(3)urges the several States, the District of Columbia, the Commonwealth of Puerto Rico, and territories and possessions of the United States to observe the date established as Native American Day as a paid legal public holiday; 
(4)encourages public elementary and secondary schools in the United States to enhance understanding of Native Americans by providing classroom instruction focusing on their achievements and contributions to the United States; and
(5)encourages Americans of all backgrounds to observe the date established as Native American Day through appropriate ceremonies and activities. 
 
